DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5 objected to because of the following informalities:  
Re claim 5, the claim should be amended: "The eyewear according to claim 1 [[4]], " to correct what appears to be a minor error in annotation. 
It is generally advised for all claims that element names such as "power storage section", "contactless power receiving section", and "operating section", although currently understood as referring to structure and not invoking 35 USC 112(f), may still potentially be broadly interpreted as a "section" comprising additional electronics/wiring more than what may be intended, which may make it difficult to limit their position or other limiting details. It is generally recommended to consider reciting the actual specific structural component being referred to (e.g. power storage device, contactless power receiving coil, operating device), or possibly refer to the elements as "devices"/"circuits" rather than "sections" if appropriate. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokonaski (US2010/0177277).
Re claim 1, Kokonaski teaches an eyewear (electro-active eyeglasses <100> and similar corresponding element numbers, see Figs. 1-7, 13, 17-18), comprising: 
a front (front of frame <102>, see corresponding portions of Figs. 1-2, 7; see Figs. 17-18 regarding frame designs including nose-abutting portions) having a nose-abutting portion; 
a temple (frame right/left temple, see [0035-0036], [0042], Figs. 1-2) coupled to a first end portion of the front at a first end portion of the temple via a coupling section (isolation member <716> or corresponding section coupling temple to front/eye-wire portion in other Figures, see [0074], Fig. 7); 
an electrical device (electronic portion of electro-active lens <600> including leads <608,610> and electro-active region of lens, see [0068-0069], Fig. 6); 
a power storage section (see [0037], [0048-0049], [0069], Figs. 5 regarding electronic module <202> containing power source/rechargeable battery for device operation; see also 
a contactless power receiving section (inductive charge area of module <202> including coil, and conducting members <712,714>, see [0064], [0074-0075], [0120], Figs. 5, 7 regarding use to power source of charge module <202>; note the components encompassed by the power receiving "section" are not particularly limited as drafted) that supplies electricity to the power storage section, 
wherein the contactless power receiving section is placed in a region in the temple (see [0050], [0064], [0074-0075], Figs. 2, 7 regarding electronic module <202> containing inductive charging area and conducting members <712,714> located in temple part of frame), and 
wherein a length between the contactless power receiving section and the coupling section is shorter than a length between the nose-abutting portion and the coupling section (see [0042], [0050], [0064], [0074-0075], Figs. 2, 7, 18 regarding electronic module being positioned anywhere on frame including front temple and also conducting members <712,714> being directly arranged at/through coupling section where temple meets the front, thereby having length shorter than length between isolation member and the nose-abutting portion between lenses; additionally it is generally noted that one of ordinary skill would also regardless find particular sizing of frame/distance adjustment of the module <202> to be an obvious range optimization).  See Kokonaski: [0012], [0035-0038], [0041-0043], [0048-0050], [0064], [0067-0069], [0074-0075], [0120], Figs. 1-7, 13-18.
Re claims 2-3, Kokonaski teaches the eyewear according to claim 1, further comprising a lens (electro-active lens <600>) held by the front; wherein the lens includes the electrical device (see Kokonaski: [0035], [0068-0069], Fig. 6 regarding electro-active lens).  
Re claim 5, Kokonaski teaches the eyewear according to claim 1, wherein the coupling section is a hinge, and wherein the first end portion of the temple is pivotally coupled to the first end portion of the front via the hinge (see Kokonaski: [0098-0100], Figs. 11-12, 18 regarding implementation of coupling between temple and front of frame using bendable mechanism/hinge structure).  
Re claims 6-7, Kokonaski teaches the eyewear according to claim 5, further comprising: a second temple (see Kokonaski: [0035], Figs. 1 regarding other right/left temple; see discussion of claim 5 regarding respective hinge pivotal coupling) pivotally coupled to a second end portion of the front at a first end portion of the second temple via a second hinge; and an operating section (control circuitry of electronic module <202> which may be implemented as two left/right modules, see [0042], [0103-0104], [0108-0109], [0118-0120], Figs. 2, 13-14 regarding implementation with two left/right electronic modules in left/right temples for controlling lenses) used to operate the electrical device, wherein the operating section is placed in an area in the second temple; or further comprising an operating section used to control the electrical device, wherein the operating section is placed in an area in the temple (control circuitry of electronic module <202> with the inductive charging region as discussed regarding claim 1, see [0042-0043], [0050], [0056], Fig. 2).  
Re claim 9, Kokonaski teaches an eyewear power feeding apparatus (charger <1400>, see Figs. 14-16), comprising: 

a contactless power feeding section (inductive charger in first or second charging areas <1412/1414>, see [0118-0120], Figs. 14-15), wherein 
the positioning section positions the eyewear such that the contactless power receiving section faces the contactless power feeding section, by abutting at least one of the first end portion of the temple, the coupling section, or the first end portion of the front (see [0116-0120], Figs. 14-15 regarding charger member allowing for positioning of spectacles <100> such that inductive chargers face corresponding inductive charging regions of spectacle, contacting a front half of the temple, the outer ends of the frame front, or generally portions between portions transitioning between temple part and front). See Kokonaski: [0035-0038], [0041-0043], [0048-0050], [0064], [0114-0120], Figs. 1-2, 5, 14-15.
Re claim 10, Kokonaski teaches the eyewear power feeding apparatus according to claim 9, wherein the coupling section is a hinge, and wherein the first end portion of the temple is pivotally coupled to the first end portion of the front via the hinge (see Kokonaski: [0098-0100], Figs. 11-12, 18 regarding implementation of coupling between temple and front of frame using bendable mechanism/hinge structure).  
Re claim 11, Kokonaski teaches the eyewear power feeding apparatus according to claim 9, wherein the positioning section includes a positioning strip (top surfaces of base member <1402>, movable arms <1404,1406>, support member <1408>, adjustable charging areas <1412,1414> on which eyewear ends of frame front, temple portions rest/abut, see [0115-0116], Figs. 14-15), and positions the eyewear by abutting the positioning strip against at least one of the first end portion of the temple, the coupling section, or the first end portion of the front.  
Re claim 12
Re claim 13, Kokonaski teaches the eyewear power feeding apparatus according to claim 9, wherein the positioning section includes a support portion (top surfaces of base member <1402>, movable arms <1404,1406>, support member <1408>, adjustable charging areas <1412,1414> on which eyewear ends of frame front, temple portions rest/abut to affect relative vertical positioning, see [0115-0116], Figs. 14-15; note generally that a vertical direction is relative unless point of reference or manner the eyewear is lying on feeding apparatus is established), and carries out vertical positioning of the eyewear by supporting at least one of the first end portion of the temple, the coupling section, or the first end portion of the front from vertically below.  
Re claim 14, Kokonaski teaches the eyewear power feeding apparatus according to claim 13, wherein the eyewear includes a second temple (see Kokonaski: [0035], Figs. 1, 14 regarding other right/left temple of spectacles <100>) coupled to a second end portion of the front at a first end portion of the second temple via a second coupling section (see discussion of claim 9 regarding respective coupling section between temple section and frame front), and wherein the eyewear power feeding apparatus further comprises an erroneous-support prevention portion (top surfaces of base member <1402>, movable arms <1404,1406>, support member <1408>, adjustable charging areas <1412,1414> having relative heights with respect to each other and shape matching opened spectacles, thereby generally preventing spectacles with the depicted design to be placed on the charger flipped around or other different manner than shown in Figs. 14-15 while sitting properly on the charger members, see [0115-0116], [0123], Figs. 14-15) that prevents at least one of the first end portion of the second temple, the 
Re claim 15, Kokonaski teaches the eyewear power feeding apparatus according to claim 13, wherein the support portion abuts a top of at least one of the first end portion of the temple, the coupling section, or the first end portion of the front from vertically below, with the eyewear being placed upside down (see [0115-0116], Figs. 14-15 regarding spectacles being upside down and supported by top surfaces of the charger members).  
Re claim 18, Kokonaski teaches the eyewear power feeding apparatus according to claim 9, further comprising a power storage section that supplies stored electricity to the contactless power feeding section (see Kokonaski: [0122] regarding charger <1400> having rechargeable power supply used for charging).  
Re claim 19, Kokonaski teaches an eyewear set, comprising the eyewear according to claim 1; and the eyewear power feeding apparatus according to claim 9 (see discussion of claims 1 and 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokonaski.
Re claim 4, Kokonaski teaches the eyewear according to claim 2, and discloses use of liquid crystal lens for implementing electro-active lenses (see Kokonaski: [0012], [0035] regarding known liquid crystal lenses, and incorporation by reference). Additionally, Official Notice is taken that implementation of electro-active lenses as a liquid crystal lens is well-known in the art, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electro-active lenses of Kokonaski with liquid crystal lenses for purposes of providing known equivalent means for implementing electronically controllable lenses for user's intended application.  
Re claim 8, Kokonaski teaches the eyewear according to claim 1 wherein the contactless power receiving section includes a coil (see Kokonaski: [0064], Figs. 2, 5 regarding inductive charge coil), and generally discloses the module containing the inductive charge coil being located on any part of the frame temple, and eyewear arrangement accommodates a variety of frame types and sizes (see Kokonaski: [0032], [0042], [0050], Fig. 2), but does not explicitly specify exact dimensions and locations such that a distance between the coupling section and a winding axis of the coil is 5 mm to 50 mm, both inclusive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Kokonaski such that the coil and temple frame is positioned and sized to have the recited distance range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find the suggestions of Kokonaski allow for changing and optimizing dimensioning of the frame for any feasible size and shifting relative position of the electronic module and its coil .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokonaski in view of Lee (US2011/0255160).
Re claims 16-17, Kokonaski teaches the eyewear power feeding apparatus according to claim 13, but does not explicitly disclose design of the eyewear power feeding apparatus positioning support portion with strut to allow for hanging of the eyewear during charging operation. Lee, however, teaches that it is known in the art of inductive charging of electronic eyewear to design charging apparatus to such that a support portion is a part that hangs the eyewear in which the temple is folded, and wherein the support portion abuts the coupling section or a side face of the first end portion of the front which is on a side of a nose-abutting portion from vertically below (see Lee: [0073-0074],[0087-0088],Fig. 9A regarding providing charging primary coil with holder portion, the top of the holder portion on which sides of closed glasses hang for inductive charging); further comprising a strut that supports the positioning section and the contactless power feeding section (see Lee: [0073-0074], [0087-0088], Fig. 9A regarding holder portion side or generally the TV stand which will support the holder top and primary coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kokonaski to incorporate the teachings of Lee by designing inductive charging support for spectacles to allow for support and charging of spectacles while they are folded and hanging as recited for purposes of providing known equivalent means allowing for support and placement of inductively rechargeable .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13 of U.S. Patent No. 9229248 in view of Kokonaski. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 1, US9229248 claims 1, 12-13 recite mostly the same limitations (note a coupling section is inherently present between the temple first end and the front which are coupled together; note the electrical device corresponds to US9229248 electro-active lens, power storage section corresponds to US9229248 battery, contactless power receiving section corresponds to inductive charge area/coil recited in US9229248 claims 11-12). Although a nose-abutting portion is not explicitly recited, providing such feature for eyeglasses frames is very well-known in the art, as exemplified by Kokonaski (see Kokonaski: Figs. 17-18 regarding frame designs including nose-abutting portions) and it would be obvious to incorporate such feature for purposes of providing known eyeglass frame design to allow for standard well-known 
Re claims 2-3, US9229248 claims 1, 12-13 in view of Kokonaski teaches the eyewear according to claim 1, further comprising a lens held by the front; wherein the lens includes the electrical device (see US9229248 claim 1 regarding lens and electro-active lens).  
Re claim 4
Re claim 5, US9229248 claims 1, 12-13 in view of Kokonaski teaches the eyewear according to claim 1. Kokonaski further teaches implementation wherein the coupling section is a hinge, and wherein the first end portion of the temple is pivotally coupled to the first end portion of the front via the hinge (see Kokonaski: [0098-0100], Figs. 11-12, 18 regarding implementation of coupling between temple and front of frame using bendable mechanism/hinge structure) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the coupling section as such as known, equivalent means for coupling eyeglass temples to front and allowing bending for compact storage. 
Re claims 6-7, US9229248 claims 1, 12-13 in view of Kokonaski teaches the eyewear according to claim 5. Kokonaski further teaches standard frame design with a second temple (see Kokonaski: [0035], Figs. 1 regarding other right/left temple; see discussion of claim 5 regarding respective hinge pivotal coupling) pivotally coupled to a second end portion of the front at a first end portion of the second temple via a second hinge; and an operating section (control circuitry of electronic module <202> which may be implemented as two left/right modules, see [0042], [0103-0104], [0108-0109], [0118-0120], Figs. 2, 13-14 regarding implementation with two left/right electronic modules in left/right temples for controlling lenses) used to operate the electrical device, wherein the operating section is placed in an area in the second temple; or further comprising an operating section used to control the electrical device, wherein the operating section is placed in an area in the temple (control circuitry of electronic module <202> with the inductive charging region as discussed regarding claim 1, see [0042-0043], [0050], [0056], Fig. 2). It would have been obvious to one of ordinary skill in the 
Re claim 8, US9229248 claims 1, 12-13 in view of Kokonaski teaches the eyewear according to claim 1 wherein the contactless power receiving section includes a coil (see US9229248 claim 12), but does not explicitly specify exact dimensions and locations such that a distance between the coupling section and a winding axis of the coil is 5 mm to 50 mm, both inclusive. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of US9229248 claims 1, 12-13 in view of Kokonaski such that the coil and temple frame is positioned and sized to have the recited distance range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would be able to change and optimize dimensioning of the frame for any feasible size and shifting relative position of the electronic module and its coil as convenient for manufacturing or for user comfort/aesthetic preferences/different user sizes as is standard for wearable devices.

Conclusion
In summary, it is recommended Applicant consider the cited prior art of record which appears to teach the recited inductively chargeable eyewear device as well as corresponding inductive charger apparatus supporting the eyewear during charging. At present, the recited 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836